Citation Nr: 1121552	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-01 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for total knee replacement due to residuals, injury, right knee with history of advanced degenerative osteoarthropathy.

2.  Entitlement to a total rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge at a September 2010 hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last examined by VA with respect to his right knee in August 2007.  At that time he reported some weakness and instability of his knee.  He reported that his knee felt unstable going down steps but it had never given out.  Range of motion testing showed some slight increased weakness and decreased endurance with slight shaking after repetitive motion testing.

At the Veteran's September 2010 hearing he testified that he had worse problems with weakness of his right knee.  He reported that it felt like he had no strength in his knee.  He reportedly had to hold onto the railing when using the stairs.  He had trouble driving and walking long distances.  He sometimes used a brace on the right knee, such as after doing too much walking.  The knee felt wobbly, but not to the point that the Veteran needed a cane or crutches.  The wobbly sensation seemed to denote a left to right looseness.  If the Veteran did a lot of walking one day, he would have to rest his knee the following day.  He felt that he could not be up on his feet working 2 days in a row due to the weakness in his knee.

The Veteran's testimony suggests that the symptoms of his right knee disability with respect to instability and weakness might have gotten worse since his last examination.  Under these circumstances, and given the age of the most recent VA examination, the Board finds that a new VA examination should be conducted to determine the current severity and functional effects of the Veteran's right knee disability.  See VAOGCPREC 11-95 (where a claimant asserts to the Board that there has been a further increase in the severity of his disability subsequent to the RO decision, the duty to assist may require that the Board remand the issue for additional evidentiary development, including a new examination). More recent VA treatment records should also be obtained.

Insofar as the Veteran's claim for TDIU is inextricably intertwined with his claim for a higher rating for his right knee disability, that claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify all treatment that he received for his right knee since  December 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should then be afforded a VA examination to determine the current severity and functional effects of his right knee disability.  All symptoms and functional effects of the Veteran's right knee disability should be set forth in detail.  In addition to range of motion testing, the examiner should comment on whether there is any instability of the right knee and, if so, the severity of same.  The examiner should also address the severity and functional effects that are caused by any weakness of the Veteran's right knee.  The examiner should indicate the degree to which the Veteran's knee disability impacts his ability to engage in substantially gainful employment.

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain less than fully favorable and/or unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


